Citation Nr: 0836454	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-13 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from February 1968 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  In April 2008, a hearing was held before 
the undersigned Veterans Law Judge.  


FINDING OF FACT

The veteran's service-connected PTSD causes occupational and 
social impairment with deficiencies in most areas, but not 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent rating, and not higher, for 
PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

Prior to the initial adjudication in June 2006, letters from 
the RO in November 2005 and March 2006 addressed all of those 
requirements, but did not explain the nature of the basis of 
the disability rating.  Although the veteran has not raised 
any notice issues, the failure to provide complete, timely 
notice to the veteran raises a presumption of prejudice, so 
that VA has the burden to establish that the veteran was not, 
in fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  This veteran was 
not prejudiced, as he has demonstrated actual knowledge of 
the rating criteria.  Specifically, in his September 2005 
claim a request was made for a higher rating in accordance 
with Diagnostic Code 9411.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records and 
lay statements from the veteran and his spouse.  VA 
examinations were conducted in April 2006 and September 2007.  
VA has satisfied its assistance duties.

Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court 
discussed the concept of the "staging" of ratings, finding 
that in increased rating cases, it was possible for a veteran 
to be awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
The Board concludes that the disability has not significantly 
changed and that a uniform rating is warranted.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

A 50 percent rating is warranted under 38 C.F.R. § 4.130, 
General Formula for Rating Mental Disorders, where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbance of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. See 38 C.F.R. § 
4.130, Diagnostic Code 9413 (2007).

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 71 to 80 indicate that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument); and that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.130.

The veteran has received some VA treatment and there have 
been two examinations, in April 2006 and September 2007.  In 
VA evaluation in September 2005, the veteran reported anger, 
depression, and sleep problems.  He would get angry at work 
and while driving, and irritable at home.  He was well 
groomed and casually dressed, but restless and mildly to 
moderately agitated.  He was standoffish and mildly hostile 
and depressed.  His speech was mildly loud.  He denied 
suicidal intent.  His GAF was 50.  In November 2005, he still 
had road rage and impulses to get into fights.  He was afraid 
he may lose his job.  He repeated himself often and his 
memory was decreased.  He was well groomed and casually 
dressed.  Other features were like they were in September 
2005.  He had a good relationship with his wife.  

On VA evaluation in December 2005, the veteran's irritability 
had improved.  He regretted flying off the handle earlier 
that day.  He admitted to homicidal and suicidal ideation, 
but would not carry it out because of his wife, and he stated 
that if he lost his job, he would look for another one.  He 
was well groomed and casually dressed.  His speech was mildly 
loud and emphatic, expressing anger, and he had a mildly 
depressed affect and was mildly irritable with the examiner 
when the examiner looked at the computer screen.  His GAF was 
50.  In May 2006, he was well groomed and casually dressed.  
He had a lessened sarcastic and angry tone, and good rapport.  
His speech was mildly loud and less circumstantial.  He 
denied homicidal and suicidal intent.  He had a good marital 
relationship and had had a good response to medicine for 
anger.  

On VA examination in April 2006, the veteran stated that he 
occasionally traveled places with his wife but had no friends 
or social contacts apart from her.  He had never had any 
violence related to his weapons.  He had been thrashing more 
in his sleep and had struck his wife while sleeping.  He 
avoided family get togethers because there were too many 
people, especially when there were young children and a lot 
of noise.  His sleep was poor and he was very hypervigilant 
and had an extremely exaggerated startle response.  His mood 
was irritable, tense, and impatient, and he appeared rather 
depressed, stating, "my life sucks."  He reported thoughts 
of suicide but denied any intent or planning because of his 
wife.  His thoughts were well organized and coherent.  His 
GAF was 45 for serious symptoms including hypervigilance, 
hyperarousal, and serious social impairment.  

On VA evaluation in August 2006, the veteran reported 
suicidal and homicidal ideation but stated he would not act 
on these.  He was still working and had not received any 
further reprimands.  He was well groomed and casually 
dressed.  His GAF was 47.  

On VA evaluation in January 2007, the veteran reported a good 
relationship with his wife and was well groomed and casually 
dressed.  There was a suggestion of anger and he could have 
poor judgment.  His GAF was 49.  

On VA evaluation in May 2007, the veteran stated that they 
were treating him with kid gloves at work, and that they 
would have fired him long ago if he were not a veteran.  He 
was angry with his 50 percent rating, feeling that he worked 
in a sheltered workshop environment.  He reported frequent 
nightmares but a good relationship with his wife.  He was 
grateful for her sticking with him, saying the desire to look 
after her was keeping him going.  He planned to work until he 
was 65 to provide health insurance for her.  He was well 
groomed and casually dressed.  He had a suggestion of anger 
but intact thought processes.  He could have poor judgment.  

On VA examination in September 2007, the veteran was in a 
good marital relationship and had two children, ages 30 and 
34.  One of them lived with him and the other lived in the 
duplex next door, but he stated that he had little to no 
relationship with them.  He and his wife would meet his older 
sister at a restaurant for breakfast once a week.  He had 
very little contact with his younger sister.  Activities 
included camping and watching television and he had very 
little contact with friends.  Home workers and his 
supervisors had learned to leave him alone.  Within this 
environment, the veteran was able to perform his job 
satisfactorily.  The veteran and his wife stated that he was 
drinking more and had no patience anymore.  He was early for 
the evaluation and remained angry throughout it.  

The veteran was alert and oriented in all spheres.  Attention 
and concentration were adequate, thoughts were logical, 
coherent, and well organized, and there was no evidence of 
impairment of thought or communication.  Speech was 
intelligible and remote memory appeared to be largely intact.  
He was only able to recall 1/3 objects after a short delay 
but had little difficulty performing serial 7s.  He was able 
to attend to and carry out simple directions and he did not 
display any gross psychotic symptoms.  He had homicidal and 
suicidal ideation without intent.  He stated that he did not 
shower or change his clothes daily but that his hygiene was 
adequate.  He participated in household chores such as the 
dishes, laundry, and grocery shopping, and mowed the lawn and 
performed some maintenance around the house.  He and his wife 
shared the tasks associated with money management.  He made 
daily decisions and plans, but sometimes got stuck making up 
his mind.  He had a valid driver's license.  He was felt to 
have re-experiencing symptoms, avoidance behaviors, and 
increased arousal symptoms.  

The examiner felt that the records and his evaluation showed 
that the veteran's functioning had not changed.  His GAF was 
45.  He stated that he harbored considerable anger and was 
very easily irritated.  His employer provided him with a 
sheltered work environment, and outside of it, his anger 
would likely interfere with his employability.  He maintained 
a 35 year marriage and saw his sister weekly.  His sons were 
living with him but he had very little social activity 
outside of the family.  He had been working for the same 
company for 30 years and anger and easy irritability had 
caused some difficulties with co-workers and supervisors.  
However, his current medication regiment had had a positive 
impact on his anger, and his co-workers had learned to 
respect his boundaries.  Within this environment, PTSD signs 
and symptoms were not generally interfering with his work 
productivity, or they were transient, and decreased work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress.  

On VA evaluation in November 2007, the veteran was again well 
groomed and casually dressed and he was angry and with a 
sullen tone.  His thought processes were intact.  He was 
being treated specially by his employer, and would not be 
able to continue in any free market form of employment 
because of his mood and anger.  

During the veteran's hearing before the undersigned in April 
2008, he reported that he did not work with others, and that 
if he did, a lot of times, he would get a little wound up or 
misunderstood, and he had anger outbursts.  He had had no 
work suspensions but had been verbally counseled.  He, his 
wife, his sister, and a group of about 5 others would go out 
to breakfast, and he would go to Wal-Mart.  He would go into 
a trance every so often and had hit his wife a couple of 
times in bed.  He had gone to a family party the week before 
but mostly stayed separate from the others.  He reported road 
rage and fights over petty stuff with his wife.  He felt that 
since his GAF was 45 about a year ago, he should have a 
higher rating.  

The veteran's PTSD features include anger, irritability, and 
depression, speaking loudly and appearing angry and depressed 
at times.  He has had suicidal ideation, trouble with 
impulses, and a global assessment of functioning of 45.  
Resolving reasonable doubt in his favor, he meets the 
criteria for a 70 percent rating.  That is, there is 
occupational and social impairment with deficiencies in most 
areas.  

The veteran does not meet the criteria for a 100 percent 
rating, however.  There is not total occupational and social 
impairment.  His long term memory is intact and so are his 
thought processes.  He has thoughts about homicide and 
suicide, but says that he will not act on those impulses.  He 
has a good relationship with his wife, lives with her and 
their sons, goes out to breakfast with a group, and does 
chores around the house.  He also has been employed for the 
same company for many years and plans to work until he is 65.  
On all occasions mentioned by VA health care providers, he 
was well groomed and casually dressed.  

The veteran does not have gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relatives or for 
his name or occupation.  He works full time and plans to do 
so until 65.  His relationship with his wife is good, and he 
sees his sister and others for breakfast and cares for a dog, 
and has two sons that live with him.  

Reasonable doubt has been resolved in the veteran's favor and 
the provisions of 38 C.F.R. § 4.7 do not apply.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms cause impairment in occupational and 
social functioning.  Such impairment is contemplated by the 
rating criteria.  The rating criteria reasonably describe the 
veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

A 70 percent rating, but not higher, for PTSD, is granted, 
subject to the controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


